[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                MAY 17, 2006
                                 No. 05-10579                 THOMAS K. KAHN
                             Non-Argument Calendar                CLERK
                           ________________________

                    D. C. Docket No. 04-00068-CR-T-26-TBM

UNITED STATES OF AMERICA,


                                                                   Plaintiff-Appellee,

                                       versus

DANIEL GONZALEZ,
a.k.a. Jaime Mora, a.k.a. Francisco Villareal,

                                                             Defendant-Appellant.


                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                         _________________________

                                   (May 17, 2006)

Before TJOFLAT, BLACK and WILSON, Circuit Judges.

PER CURIAM:

      Jerry S. Theophilopoulos, appointed counsel for Daniel Gonzalez in his
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Gonzalez’s conviction and

sentence are AFFIRMED.1




       1
         Counsel’s motion to stay the briefing schedule until Gonzalez had time to review
Counsel’s motion to withdraw is now moot. Gonzalez responded to Counsel’s motion on
February 28, 2006, and we considered the response in our decision.

                                               2